Per Curiam.
Defendant Edward Lee Darden was convicted upon his plea of guilty of attempted breaking and entering, MCLA 750.110; MSA 28.305.
On appeal defendant urges that the trial court committed error in accepting his guilty plea when it failed to apprise him of the possible effect that his plea of guilty might have upon a subsequent sentencing in a previously-tried case in which he was found guilty on another charge before another judge.' Defendant hypothesizes that he might have received a lesser sentence on the other charge if he had refrained from pleading guilty in this cause until sentencing had taken place on his prior conviction.
The trial court advised the defendant of the consequence of his plea and complied with GCR 1963, 785.3 when it informed the defendant that he faced a possible prison sentence of up to five years if he pled guilty to attempted breaking and entering. The court had no duty to apprise defendant of the complained-of collateral consequences of his plea. A trial judge is not required to engage in speculation as to the hypothetical effects of a plea of guilty on a later sentencing proceeding in another matter.
Affirmed.